DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on October 28, 2022 has been fully considered. The amendment to instant claim 1 is acknowledged. In light of the amendment filed by applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 1-4, 6-7, 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5. As currently amended, instant claim 1, as well as claims 3, 16 refer to “HMS-PP foam” (in steps a) and c)). However, since the foam comprises a composition comprising both HMS-PP and HECO, it is not clear how the foam can be only HMS-PP. Further, claim 1 recites “the foam being formed by extruding a composition comprising HMS-PP, a blowing agent and optionally a foam nucleating agent”. However, it is not clear how “a composition comprising HMS-PP, a blowing agent and optionally a foam nucleating agent” is related to a propylene composition comprising HMS-PP and HECO cited before, and how can foam being produced only from HMS-PP without HECO.
Further, in light of the absence of prepositions “the” or “said” in front of HMS-PP, it is not if HMS-PP cited in claim 1 is the same or different from HMS-PP previously cited in claim 1.

6. Claim 14 refers to foam product in the form of articles made from the foamed sheets or beads. In light of the term “articles” being plural and the term “foam product” being single, it is not clear what “articles” are assumed herein.

7. Claim 9 does not include a number of a claim from which it depends. For the purposes of prosecution, it is assumed that claim 9 is dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.  Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claims 19 and 20, which are respectively dependent on claims 10 and 11, recite VOC emission of below 150 µgTE/g and FOG emission below 150 µgHD/g, which ranges are broader than the corresponding ranges in claims 10 and 11. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 1-4, 6-7, 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kastner et al (WO 2016/005301) in view of Tran et al (US 2014/0163126) and Dolle et al (US 6,218,504), as evidenced by, or alternatively in further view of Leskinen et al (US 2013/0281630) and as evidenced by Daploy HMS Polypropylene for Foam extrusion, 2010 (Daploy HMS-PP).

10.  Kastner et al discloses a process comprising:
1) producing a polypropylene foam by the following steps:
    a) forming a composition by mixing the following components in a twin extruder (p. 
       22, lines 13-20):
        A)  15-70%wt of a first heterophasic polypropylene (HECO-1), comprising 
            (A-1) 65-90%wt of a polypropylene homopolymer matrix having MFR 150-400 
                    g/10 min;
            (A-2) 10-35%wt of a dispersed phase comprising a copolymer of propylene and
                    ethylene or C4-C10 alpha olefin with intrinsic viscosity of 2-4 dl/g and C2 
                    content of 20-65%wt (p. 2, lines 15-25);
       B) 0-70%wt of a second heterophasic polypropylene (HECO-2) comprising:
           (B-1) 65-90%wt of a polypropylene homopolymer matrix having MFR 20-120 
                    g/10 min;
           (B-2) 10-35%wt of a dispersed phase comprising a copolymer of propylene and
           ethylene or C4-C10 alpha olefin with intrinsic viscosity of 2-4 dl/g and C2 content 
           of 20-65%wt (p. 2, lines 25-35);
      C) 10-30%wt of a high melt strength polypropylene homopolymer (HMS-PP) having  
          F30 melt strength of at least 30 cN determined in the Rheotens test at 200ºC and 
          melt extensibility v30 of at least 200 mm/s (p. 2, line 35-p. 3, line 3);
      D) 5-20%wt of a copolymer of ethylene and propylene;
      E) 5-25%wt of a high density polyethylene;
      F) 5-20%wt of a mineral filler, specifically talc (p. 4, lines 4-8; as to instant claim 21);
     G) 0-15%wt of additives including antioxidants (p. 4, lines 9-11, as to instant claim 
         13);
   b) adding a chemical or physical blowing agents and optionally a nucleating agent to   
    the composition during extruding to produce the foam or a foamed article (p. 23, lines 
    1-24).

11. Given the composition comprises 30%wt of HECO1 (component A), 0%wt of HECO2 (component B); and 30%wt of HMS-PP (component C), therefore, the component A) (HECO) and the component C) (HMS-PP) appear to be used in a weight ratio of 50:50, based on the total weight of HECO and HMS-PP (as to instant claim 1).

12. The specifically exemplified HMS-PP is a commercial product WB140HMS (p. 26, lines 18-22; p. 16, lines 21-24), which is the same HMS-PP used in examples of instant specification (Example 1 of instant specification). Since the WB 140HMS used in Kastner et al is the same commercial product as that used in examples of instant specification, therefore, the commercial product WB140HMS will intrinsically and necessarily have melting temperature Tm as that claimed in instant invention as well (as to instant claims 3, 16). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Further, as evidenced by Daploy HMS Polypropylene for Foam extrusion, 2010 flyer, WB 140HMS product is having Tm of 163ºC and melt strength of 35cN (see p. 11 of the flyer).

13. As to instant claim 6, the HMS-PP polymer comprises long chain branching and is produced by subjecting a polypropylene homopolymer made in the presence of a metallocene catalyst to a post reactor peroxide treatment with bi- or multifunctionally unsaturated monomers (p. 16, line 15-p. 17, line 25).

14.  As to instant claims 4, 18, HMS-PP is having strain hardening factor of 3.6-8 (p. 16, lines 15-20).

15. As to instant claim 9, since the composition of Kastner et al comprises both HECO and HMS-PP, i.e. the same components as claimed in instant invention, therefore, the components A-1), B-1) if present and C) would intrinsically and necessarily form a matrix of the overall composition and the components A-2) and B-2), if present, will intrinsically and necessarily form a dispersed phase of said overall composition as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

16. Though Kastner et al does not explicitly recite the melting temperature of HECO, Leskinen et al discloses a HECO comprising 75-95%wt a polypropylene homopolymer matrix and 5-25%wt of an elastomeric propylene/25-45%wt ethylene copolymer dispersed phase ([0071], [0066]-[0070]), wherein said HECO copolymers are having melting point of at least 162ºC, or 163-170ºC ([0026] of Leskinen et al). 
Since i) the melting point of the HECO is determined by the relative amounts of the polypropylene homopolymer matrix and the elastomeric propylene-ethylene copolymer phase, and further the amount of ethylene in the elastomeric dispersed phase and ii) the relative amounts of said polypropylene homopolymer matrix, the elastomeric propylene-ethylene copolymer phase, and further the amount of ethylene in the elastomeric dispersed phase in the HECO of Kastner et al are substantially the same as those of Leskinen et al, therefore, it would have been reasonably expected by a one of ordinary skill in the art that the HECO of Kastner et al would comprise melting point the same as that of Leskinen et al, i.e. in the range of 162-170ºC as well, especially since instant specification explicitly recites that typical HECOs are characterized by a melting temperature of 150-170ºC ([0031] of instant specification). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

17. In the alternative, since Leskinen et al discloses a HECO substantially the same as required by Kastner et al, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Kastner et al  and Leskinen et al and include, or obvious to try to include, at least partially, the HECO having Tm of 162-170ºC of  Leskinen et al as the HECO in the composition of Kastner et al, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
18. Though Kastner et al, as evidenced by or in view of Leskinen et al do not explicitly recite the melting point and the density of the produced foam, 
Tran et al discloses a process comprising:
1) producing a polypropylene foam comprising the following steps:
    a) forming a polypropylene composition comprising melt strength of at least 30 cN, or 31-60cN ([0061]), strain hardening of 6-12 ([0057], as to instant claims 4, 18) and melting temperature of 135-165ºC ([0067], as to instant claims 3, 16); the polypropylene composition comprising a modified polypropylene (HMS-PP) homo- or copolymer ([0024]) which is a long-chain branched polypropylene ([0020]) produced by mixing metallocene-produced intermediate polypropylene with a peroxide and conjugated diene, followed by heat treatment  ([0069]-[0080], [0093], [0098], [0104], [0132], [0008], as to instant claim 6);
    b) subjecting the produced composition to melting and foaming in an extruder in the presence of chemical or physical foaming agents to achieve foam density of 40-600 kg/m3 ([0164], as to instant claim 7); thereby producing extruded foam or foamed beads ([0165]-[0166]).
That is, the foam is produced by melting, foaming and extruding the polypropylene composition in the extruder in the presence of foaming agents.

19.  Though the melting temperature and melting strength cited by Tran et al are referred to the polypropylene composition, and not to the foam, instant specification recites that the determined melting temperature, strain hardening and the melting strength are based on the HMS-PP composition as well ([0018]-[0020] of instant specification); the melt strength of at least 25 cN is cited in instant specification as being both of the HMS-PP and of the foam ([0021], [0012] of instant specification), therefore, the melt strength and melting temperature of the composition and of the foam produced from said composition appear to be about the same, and thus, the values for the melting temperature, melting strength and strain hardening of the foam produced from the composition of Tran et al would be reasonably expected to be about the same or close to those provided for the composition of Tran et al. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

20. Thus, Tran et al discloses a foam produced from a polypropylene composition comprising HMS-PP polymer, similar to that of Kastner et al, wherein 
Tran et al explicitly teaches the foam having density of 40-600 kg/m3 and melting point of 135-165ºC being produced from the polypropylene composition having melting point of 135-165ºC. Therefore, based on the combined teachings of Tran et al and Kastner et al, given a foam having density of 40-600 kg/m3 and melting point of 135-165ºC is desired, it would have been obvious to a one of ordinary skill in the art to prepare the polypropylene composition of Kastner et al having melting point of 135-165ºC and subject said composition to foaming steps as taught by Tran et al as well, so to ensure the produced foam having a desired properties including density as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

21.  Though Kastner et al in view of Tran et al, as evidenced by or in view of Leskinen et al do not explicitly recite the HMS-PP being produced by thermal treatment to reduce volatiles to a VOC of below 75 µg/TE/g and FOG below 150 µgHD/g, as required by instant claim 6, said limitations are product-by-process limitations. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

22.  Though Kastner et al in view of Tran et al, as evidenced by or in view of Leskinen et al do not recite the foam or foamed beads produced in step 1) being further subjected to cooling and heat treatment at a temperature 10-30ºC below the melting temperature of the HMS-PP,
Dolle et al discloses a process comprising subjecting polypropylene granules further comprising antioxidants to treatment at a temperature of 80-150ºC for 2-30 minutes or 1-10 hours (col. 1, lines 38-64; col. 2, lines 22-35) to deodorize the polypropylene, remove undesirable odor and produce the polypropylene with low taste-impairments and odor-impairment (col. 1, lines 4-7; col. 1, lines 23-27). The deodorized polypropylene granules are used for making piping, packaging, films, filters (col. 2, lines 51-61).

23.  Since Dolle et al explicitly teaches subjecting the polypropylene compositions/granules to heat treatment to deodorize the said polypropylene granules, remove undesirable odor and produce the polypropylene granules with low taste-impairments and odor-impairment, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Dolle et al and Kastner et al in view of Tran et al, as evidenced by or in view of Leskinen et al, and to include, or obvious to try to include an additional step 2) in the process of Kastner et al in view of Tran et al, as evidenced by or in view of Leskinen et al, such as in said step 2) to subject the polypropylene foamed beads of Kastner et al in view of Tran et al, as evidenced by or in view of Leskinen et al to further heat treatment as taught by Dolle et al, so to deodorize the polypropylene beads of Kastner et al in view of Tran et al, as evidenced by or in view of Leskinen et al, remove undesirable odor and produce the polypropylene beads with low taste-impairments and odor-impairment, as well, thereby arriving at the present invention.The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

24. Given the used HMS-PP is WB140HMS having melting temperature of 163ºC and the treatment of the foamed beads of Kastner et al in view of Tran et al and Dolle et al, as evidenced by or in view of Leskinen et al  is conducted at a temperature of 150ºC, therefore, the treatment appears to take place at a temperature 13ºC lower than the melting temperature of the WB140HMS (as to instant claims 1, 2, 16). 
Given the used HMS-PP is WB140HMS having melting temperature of 163ºC and the treatment of the foamed beads of Kastner et al in view of Tran et al and Dolle et al, as evidenced by or in view of Leskinen et al  is conducted at a temperature of 145ºC, therefore, the treatment appears to take place at a temperature 18ºC lower than the melting temperature of the WB140HMS (as to instant claims 1, 3, 16). 
25.  Further, since the foaming step includes melting of the polypropylene first, followed by adding blowing agent gas and expanding in an extruder ([0165] of Tran et al), and given the melting temperature of the polypropylene composition is about 150-160ºC, therefore, the expanding step appears to take place at a temperature of at least 150-160ºC at which the polypropylene composition melt is produced. Given the thermal treatment of the expanded product to deodorize and remove the odor is conducted at a temperature of 110-140ºC, as taught by Dolle et al , therefore, it would have been obvious to a one of ordinary skill in the art to subject the expanded polypropylene composition to cooling first until the temperature necessary for the further thermal treatment is achieved, i.e. 10-40ºC lower than the melting temperature of HMS-PP, followed by said thermal treatment, as well.
26.  All ranges in the process of Kastner et al in view of Tran et al and Dolle et al, as evidenced by or in view of Leskinen et al are overlapping with the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

27.  Since the foamed beads of Kastner et al in view of Tran et al and Dolle et al, as evidenced by or in view of Leskinen et al  are produced by substantially the same process as that claimed in instant invention, including the use of substantially the same HMS-PP/HECO composition as that claimed in instant invention, therefore, the produced heat-treated foamed beads of Kastner et al in view of Tran et al and Dolle et al, as evidenced by or in view of Leskinen et al  would be reasonably expected to have the properties, including VOC, antioxidant level and FOG, that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well, especially since prolonged (i.e. 2-30 min or 1-2 hours as taught by Dolle et al) treatment of the polypropylene expanded product at a temperature of as high as 150ºC (as taught by Dolle et al) will intrinsically and necessarily remove, or would be reasonably expected to remove substantially all of the low volatile products from said foam as well (as to instant claims 1, 10-13, 19-20). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

28.  Further, since the level of deodorizing/ removal of undesirable odor, i.e. level of removed volatile organic compounds, depend on the temperature and duration of the heat treatment necessary for evaporation of said volatile compounds, therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific temperature and duration for cooling and heat treatment (the step 2) of the process of producing the foamed beads of Kastner et al in view of Tran et al and Dolle et al, as evidenced by or in view of Leskinen et al , so to achieve a desired level of removed volatile compounds and thus the desired levels of VOC and FOG of the foamed beads of Kastner et al in view of Tran et al and Dolle et al, as evidenced by or in view of Leskinen et al  as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

29. Claims 1-4, 6-7, 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kastner et al (WO 2016/005301) in view of Tran et al (US 2014/0163126) and Dolle et al (US 6,218,504), as evidenced by, or alternatively in further view of Leskinen et al (US 2013/0281630), as evidenced by Daploy HMS Polypropylene for Foam extrusion, 2010 (Daploy HMS-PP), in further view of Motha et al (US 2008/0255261).
30.  The discussion with respect to Kastner et al (WO 2016/005301) in view of Tran et al (US 2014/0163126) and Dolle et al (US 6,218,504), as evidenced by, or alternatively in further view of Leskinen et al (US 2013/0281630), set forth in paragraphs 9-28, is incorporated here by reference.

31. Though Kastner et al in view of Tran et al and Dolle et al, as evidenced by, or alternatively in further view of Leskinen et al do not explicitly recite the polypropylene composition comprising HECO and HMS-PP in a broad weight ratio of 30-70/70-30 and the produced foam being cooled after extrusion foaming, 
Motha et al discloses foam compositions, produced by extrusion foaming followed by cooling ([0068], as to instant claim 5) of a composition comprising:
    B) 5-80%wt of a modified polypropylene having strain hardening and a melt strength of more than 30 cN (Fig. 2, [0032]), specifically 30.5 cN ([0066]), which is modified by either ionizing radiation or by treatment of polypropylenes with multifunctional ethylenically unsaturated monomers in the presence of peroxides ([0018]-[0024], as to instant claims 6), and
   A) 20-95%wt of unmodified propylene polymers ([0015]) comprising random propylene copolymers ([0035]) or polymer mixtures comprising 60-98%wt of crystalline copolymer of propylene with ethylene, and 2-40%wt of an elastic copolymer ([0055]-[0059]), i.e. a heterophasic copolymer (HECO),
wherein the produced foam compositions are having an improved balance of processability and mechanical properties ([0001]).
Thus, Motha et al teaches that polypropylene foams having improved processability and mechanical properties are produced from polypropylene compositions comprising  a combination of a modified high melt strength polypropylene in amount including 5-80%wt and a random propylene copolymer or a heterophasic random copolymer in amount of 20-95%wt, wherein the produced foam is further cooled.

32. Since Motha et al and Kastner et al in view of Tran et al and Dolle et al, as evidenced by, or alternatively in further view of Leskinen et al are related to processes for making foams from compositions comprising a combination of HECO and HMS-PP and thereby belong to the same field of endeavor, wherein Motha et al teaches that polypropylene foams produced from polypropylene compositions comprising  a combination of 5-80%wt of a modified high melt strength polypropylene and 20-95%wt of a heterophasic random copolymer, by extrusion foaming and  further cooling, are having improved processability and mechanical properties, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Motha et al and Kastner et al in view of Tran et al and Dolle et al, as evidenced by, or alternatively in further view of Leskinen et al, and use, or obvious to try to use the combination of 5-80%wt of a modified high melt strength polypropylene and 20-95%wt of a heterophasic random copolymer to form the foam of Kastner et al in view of Tran et al and Dolle et al, as evidenced by, or alternatively in further view of Leskinen et al by extrusion foaming and further cooling, so to ensure the foam of Kastner et al in view of Tran et al and Dolle et al, as evidenced by, or alternatively in further view of Leskinen et al is having improved processability and mechanical properties as well, given such is desired and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

33.  Since the foamed beads of Kastner et al in view of Tran et al, Dolle et al and Motha et al, as evidenced by, or alternatively in further view of Leskinen et al are produced by substantially the same process as that claimed in instant invention, including the use of the same HMS-PP in combination with random heterophasic copolymers, as that claimed in instant invention, therefore, the produced heat-treated foamed beads of Kastner et al in view of Tran et al, Dolle et al and Motha et al, as evidenced by, or alternatively in further view of Leskinen et al would be reasonably expected to have the properties, including VOC and FOG, that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well (as to instant claims 1, 10-13, 19-20). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

34.  Further, since the level of deodorizing/ removal of undesirable odor, i.e. level of removed volatile organic compounds, depend on the temperature and duration of the heat treatment,  therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific temperature and duration for heat treatment of the foamed beads in the step 2) of the process of  Kastner et al in view of Tran et al, Dolle et al and Motha et al, as evidenced by, or alternatively in further view of Leskinen et al, so to achieve a desired level of removed volatile compounds and thus the desired level of VOC and FOG of the foamed beads of Kastner et al in view of Tran et al, Dolle et al and Motha et al, as evidenced by, or alternatively in further view of Leskinen et al as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
35.  Applicant's arguments filed on October 6, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764